10F-3 Report CGCM Core Fixed Income Investments 9/1/2014 through 2/28/2015 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price B.C. Unlimited Liability Company Western Asset Management Company 9/24/2014 Wells Fargo Securities LLC Verizon Communications, Inc. Metropolitan West Asset Management LLC 10/22/2014 Wells Fargo Investments General Motors, Co. Metropolitan West Asset Management LLC 11/4/2014 Bank of America Securities Noble Energy, Inc. Metropolitan West Asset Management LLC 11/4/2014 Bank of America Securities Walgreens Metropolitan West Asset Management LLC 11/6/2014 Bank of America Securities Boardwalk Pipelines, LP Metropolitan West Asset Management LLC 11/19/2014 JP Morgan Chase Amazon.com, Inc. Western Asset Management Company 12/2/2014 Banc of America Securities LLC Altice S.A. Western Asset Management Company 1/30/2015 Goldman Sachs Group, Inc. Federal Home Loan Bank Western Asset Management Company 2/26/2015 Loop Capital Markets, LLC
